UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33364 Flagstone Reinsurance Holdings, S.A. (Exact name of registrant as specified in its charter) Luxembourg 98-0481623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 37 Val St André L-1128 Luxembourg, Grand Duchy of Luxembourg (Address of principal executive offices) + (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Shares, par value 1 cent per share Name of exchange on which registered: New York Stock Exchange Bermuda Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reportingcompany. See definitions of “accelerated filer”,“large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerþ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ As of November 2, 2010, the Registrant had 76,588,153 common voting shares outstanding, net of treasury shares with a par value of $0.01 per share. FLAGSTONE REINSURANCE HOLDINGS, S.A. INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as at September 30, 2010 and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Changes in Equity for the Nine Months Ended September 30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 56 PART II. OTHER INFORMATION Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 1B. Unresolved Staff Comments 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds and Issuer Repurchase of Equity Securities 56 Item 3. Defaults Upon Senior Securities 57 Item 5. Other Information 57 Item 6. Exhibits 57 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements FLAGSTONE REINSURANCE HOLDINGS, S.A. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of U.S. dollars, except share data) As at September 30, 2010 As at December 31, 2009 ASSETS Investments: Fixed maturities, at fair value (Amortized cost: 2010 - $1,492,989; 2009 - $1,198,187) $ $ Short term investments, at fair value (Amortized cost: 2010 - $20,253; 2009 - $231,609) Equity investments, at fair value (Cost: 2010 - $8,091; 2009 - $8,516) Other investments Total investments Cash and cash equivalents Restricted cash Premium balances receivable Unearned premiums ceded Reinsurance recoverable Accrued interest receivable Receivable for investments sold Deferred acquisition costs Funds withheld Goodwill Intangible assets Assets held for sale - Other assets Total assets $ $ LIABILITIES Loss and loss adjustment expense reserves $ $ Unearned premiums Insurance and reinsurance balances payable Payable for investments purchased Long term debt Other liabilities Total liabilities EQUITY Common voting shares, 300,000,000 authorized, $0.01 par value, issued and outstanding (2010 - 76,588,153; 2009 - 82,985,219) Common shares held in treasury, at cost (2010 - 8,405,106; 2009 - 2,000,000) ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Flagstone shareholders' equity Noncontrolling interest in subsidiaries Total equity Total liabilities and equity $ $ The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 1 Index FLAGSTONE REINSURANCE HOLDINGS, S.A. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Expressed in thousands of U.S. dollars, except share and per share data) For the three months ended September 30, For the nine months ended September 30, REVENUES Gross premiums written $ Premiums ceded ) Net premiums written Change in net unearned premiums ) ) Net premiums earned Net investment income Net realized and unrealized gains - investments Net realized and unrealized gains- other Other income Total revenues EXPENSES Loss and loss adjustment expenses Acquisition costs General and administrative expenses Interest expense Net foreign exchange losses Total expenses Income before income taxes and interest in earnings of equity investments Provision for income tax ) Interest in earnings of equity investments ) Net income Less: Loss (income) attributable to noncontrolling interest ) ) NET INCOME ATTRIBUTABLE TO FLAGSTONE $ Net income $ Change in currency translation adjustment ) Change in defined benefit pension plan obligation 83 Comprehensive income Less: Comprehensive loss (income) attributable to noncontrolling interest ) ) COMPREHENSIVE INCOME ATTRIBUTABLE TO FLAGSTONE $ Weighted average common shares outstanding—Basic Weighted average common shares outstanding—Diluted Net income attributable to Flagstone per common share—Basic $ Net income attributable to Flagstone per common share—Diluted $ Distributions declared per common share (1) $ (1)Distributions declared per common share are in the form of a non-dividend return of capital. Prior to the Company’s redomestication to Luxembourg on May 17, 2010, such distributions were in the form of dividends. The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 2 Index FLAGSTONE REINSURANCE HOLDINGS, S.A. UNAUDITED CONDENSED CONSOLIDATEDSTATEMENTS OF CHANGESIN EQUITY (Expressed in thousands of U.S. dollars) Flagstone Shareholders' Equity For the nine months ended September 30, 2010 Total equity Comprehensive income Retained earnings Accumulated other comprehensive loss Common voting shares Additional paid-in capital Noncontrolling interest in subsidiaries Beginning balance $ $
